Citation Nr: 0619428	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-28 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania




THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
post-traumatic arthritis of the right ankle.

2.  Entitlement to an evaluation in excess of 10 percent for 
medial meniscus degeneration, cartilage degeneration and 
post-traumatic scarred thickening of medial collateral 
ligament of the left knee.




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1993 to 
March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision by the 
Washington, District of Columbia Regional Office of the 
Department of Veterans Affairs (VA), continuing the veteran's 
ratings for a right ankle disability at 20 percent, and a 
left knee disability at 10 percent.  Jurisdiction of the 
veteran's appeal was transferred to the Pittsburgh, 
Pennsylvania Regional Office (RO).


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  Post-traumatic arthritis of the right ankle manifested 
with range of motion of the ankle in flexion to 55 degrees 
and extension to 10 degrees.

3.  Medial meniscus degeneration, cartilage degeneration and 
post-traumatic scarred thickening of medial collateral 
ligament of the left knee manifested with osteoarthritis, 
range of motion in flexion to 45 degrees and extension to 10 
degrees, and mild instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for post-traumatic arthritis of the right ankle have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5270, 
5271 (2005).

2.  The criteria for a separate initial evaluation of 10 
percent for medial meniscus degeneration, cartilage 
degeneration and post-traumatic scarred thickening of medial 
collateral ligament of the left knee, with osteoarthritis, 
and mild instability, have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for medial meniscus degeneration, cartilage degeneration and 
post-traumatic scarred thickening of medial collateral 
ligament of the left knee, with osteoarthritis, and mild 
instability, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in September 2002, after the enactment of the VCAA.  
A letter from the RO dated in March 2003, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
this letter, VA notified the veteran of his responsibility to 
submit evidence that showed that his condition was worse or 
had increased in severity.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of increased ratings.  Because the increased rating for 
post-traumatic arthritis of the right ankle claim is being 
denied, any other notice requirements beyond those cited for 
increased rating claims, are not applicable, as this denial 
renders any effective date issue moot.  It is acknowledged 
that the notice discussed above did not apprise the veteran 
as to the law regarding effective dates pertaining to his 
increased rating for medial meniscus degeneration, cartilage 
degeneration and post-traumatic scarred thickening of medial 
collateral ligament of the left knee claim.  However, while 
the instant decision does assign effective dates in awarding 
the veteran's increased rating claim, to be implemented in a 
future RO rating action, the veteran remains free to raise a 
claim of entitlement to an earlier effective date.  For this 
reason, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Therefore, 
as there has been substantial compliance with all pertinent 
VA law and regulations, to move forward with adjudication of 
this claim would not cause any prejudice to the veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1, Part 4 (2005).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2005)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).




Analysis

At the outset, it should be noted that the veteran is 
residing overseas, so VA medical examination is not feasible 
at this time.  

Right Ankle

5010
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005)

The shoulder, elbow, wrist, hip, knee, and ankle are 
considered major joints; 38 C.F.R. § 4.45 (2005)

5003
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.). 
When however, the limitation of motion of the 
specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 
10 pct is for application for each such major joint 
or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic 
code 5003. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion. In the 
absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint 
groups, with occasional incapacitating 
exacerbations
20

With X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint 
groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based 
on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005)

527
0
Ankle, ankylosis of:

In plantar flexion at more than 40º, or in 
dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity
4
0

In plantar flexion, between 30º and 40º, or in 
dorsiflexion, between 0º and 10º
3
0

In plantar flexion, less than 30º
2
0
38 C.F.R. § 4.71, Diagnostic Code 5270 (2005)

5271
Ankle, limited motion of:

Marked
2
0

Moderate  
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005)

5272
Subastragalar or tarsal joint, ankylosis of:

In poor weight-bearing position  
2
0

In good weight-bearing position
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5272 (2005)

5273
Os calcis or astragalus, malunion of:

Marked deformity
2
0

Moderate deformity  
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5273 (2005)

After review of the evidence of record, the Board finds that 
an evaluation in excess of 20 percent for the veteran's right 
ankle disability is not warranted.  As such, the Board notes 
that an increased evaluation requires ankylosis of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2005).  According to 
the medical evidence, the veteran does not have ankylosis of 
the right ankle.  In this regard, the August 2002 private 
medical record from U.P., M.D. shows that the veteran had 
arthrosis of the right upper ankle joint, but did not note 
any limitation of motion.  A May 2003 private medical record 
from the same physician, U.P., M.D., shows that the veteran 
had 10 degrees of extension and 55 degrees of flexion of the 
right ankle.  X-rays of the right ankle revealed 
osteoarthritis with small spurs.  As the veteran is shown to 
have movement of the right ankle, he does not have ankylosis 
of the right ankle.  Therefore, an evaluation in excess of 20 
percent for his right ankle disability is not warranted.


Left Knee 

5256 	Knee, ankylosis of:
	Extremely unfavorable, in flexion at an angle of 45° or more	
		60	
	In flexion between 20° and 45°						
	50
	In flexion between 10° and 20°						
	40
	Favorable angle in full extension, or in slight flexion 
between 0° and 10°	30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2005).

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).



525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2005).

5260
Leg, limitation of flexion of:

Flexion limited to 
15°
30

Flexion limited to 
30°
20

Flexion limited to 
45°
10

Flexion limited to 
60° 
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).

5261
Leg, limitation of extension of:

Extension limited 
to 45°  
50

Extension limited 
to 30°
40

Extension limited 
to 20°
30

Extension limited 
to 15°
20

Extension limited 
to 10°
10

Extension limited 
to 5°
0
38 C.F.R. § 4.71a, Diagnostic Codes 5261 (2005).

In a precedent opinion, VA's General Counsel held that a 
veteran who has arthritis and instability in the knee may 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  However, VA's General 
Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence 
showing he experiences painful motion attributable to his 
arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

After review of the evidence of record, the Board finds that 
a separate evaluation for the veteran's left knee arthritis 
and instability is warranted.  As such, the Board notes that 
an August 2002 private medical record from U.P., M.D. shows 
that the veteran had anterior-medial instability of the left 
knee joint, discreet level of varus osteoarthritis of the 
left knee, and retropatellar arthrosis.  The physical 
examination revealed painful limitation to mobility, intra-
articular effusion, negative meniscus signs and a distinct 
degree of anterior-medial insufficiency of the ligament 
system.  X-rays revealed narrowing of the medial 
interarticular space, exophytes at the tibial plateau and at 
the medial condyle, retropatellar wear and tear changes, and 
dysplasia of the patella, Type Wiberg 2-3.  A May 2003 
private medical record from U.P., M.D. shows that the veteran 
had a range of motion of the left knee in extension to 10 
degrees and flexion to 45 degrees.  There were meniscus signs 
on the left and the veteran's medial collateral ligament on 
the left was slightly unstable.  His other ligaments were 
stable.  X-rays of the left knee revealed, in pertinent part, 
medial chondromalacia on the medial aspect of the knee.  The 
patella dysplasia Wiberg 3, and patella bipartite were found 
not to be service-connected.  The diagnosis was medial post-
traumatic osteoarthritis of the left knee.

As the VA General Counsel opinion, VAOPGCPREC 23-97 (July 1, 
1997), allows for a separate rating for arthritis and 
instability of the knee, and the veteran is found to have 
osteoarthritis of the knee related to his accident during 
military service, and mild instability, the Board finds that 
a separate 10 percent rating for his arthritis of the knee is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  
However, an evaluation in excess of 10 percent for his 
arthritis is not warranted as the veteran is not found to 
have limitation of motion of the left knee in flexion at 30 
degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2005).  In addition, he is not found to have limitation of 
motion in extension at 15 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2005).

Regarding the veteran's instability, the veteran was found to 
have slightly unstable ligaments.  Therefore, he was not 
found to have moderate or severe instability or recurrent 
subluxation to warrant a rating in excess of 10 percent for 
his instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2005).

Moreover, the veteran was not found to have ankylosis of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2005).  
Further, although in August 2002, he was found to have intra-
articular effusion, the meniscus signs were negative, and in 
May 2003, he had little meniscus signs on the left knee, but 
was not noted to have effusion.  Therefore, he is not found 
to have dislocated cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2005).  Finally, he is not 
found to have impairment of the tibia and fibula.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2005).

In summary, the veteran's left knee disability warrants a 
separate 10 percent rating for his arthritis of the left 
knee, but does not warrant a higher evaluation than 10 
percent.  In addition, the veteran's left knee instability 
does not warrant an evaluation in excess of 10 percent.


ORDER

1.  Entitlement to an evaluation in excess of 20 percent for 
post-traumatic arthritis of the right ankle is denied.

2.  Entitlement to a separate evaluation of 10 percent, and 
no more, for medial meniscus degeneration, cartilage 
degeneration and post-traumatic scarred thickening of medial 
collateral ligament of the left knee, with degenerative joint 
disease and mild instability, is granted, subject to the laws 
and regulations governing the payment of VA compensation.

3.  Entitlement to an evaluation in excess of 10 percent for 
medial meniscus degeneration, cartilage degeneration and 
post-traumatic scarred thickening of medial collateral 
ligament of the left knee is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


